13‐3119‐cr(L)
     United States v. Heinz 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                     
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 4th day of June, two thousand fifteen. 
 4    
 5          PRESENT:  RALPH K. WINTER, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          UNITED STATES OF AMERICA, 
12           
13                                           Appellee,                              Nos. 13‐3119‐cr(L), 
14                                                                                  13‐3121‐cr(CON), 
15                                   v.                                             13‐3296‐cr(CON), 
16                                                                                  14‐1845‐cr(CON), 
17          GARY HEINZ, MICHAEL WELTY, PETER                                        14‐1857‐cr(CON), 
18          GHAVAMI,                                                                14‐1859‐cr(CON) 
19           
20                                           Defendants‐Appellants. 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           
23          FOR APPELLANTS:                  MARC L. MUKASEY (Philip J. Bezanson, on the 
24                                           brief),  Bracewell & Giuliani LLP, New York, NY, 
25                                           for Gary Heinz. 
 1          
 2                                   GREGORY L. POE (Preston Burton, Rachel S. Li Wai 
 3                                   Suen, on the brief), Poe & Burton PLLC, 
 4                                   Washington, DC, for Michael Welty. 
 5          
 6                                   NATHANIEL Z. MARMUR, Law Offices of Nathaniel 
 7                                   Z. Marmur, PLLC, New York, NY (Charles A. 
 8                                   Stillman, James A. Mitchell, Mary Margulis‐
 9                                   Ohnuma, Ballard Spahr Stillman & Friedman, 
10                                   LLP, New York, NY, on the brief), for Peter 
11                                   Ghavami. 
12                                     
13         FOR APPELLEE:             DANIEL E. HAAR, Attorney (Brent Snyder, Deputy 
14                                   Assistant Attorney General, James J. Fredricks, 
15                                   Finnuala K. Tessier, Kalina Tulley, Jennifer 
16                                   Dixton, Attorneys, on the brief), U.S. Department 
17                                   of Justice, Antitrust Division, Washington, DC.
18    
19         Appeal from judgments of the United States District Court for the 
20   Southern District of New York (Kimba M. Wood, Judge). 
21         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
22   AND DECREED that the judgments of the District Court are AFFIRMED. 
23         Defendants‐appellants Gary Heinz, Michael Welty, and Peter Ghavami 
24   appeal from judgments of conviction, following a jury trial, for conspiracy to 
25   commit wire fraud in violation of 18 U.S.C. §§ 371 and 1349 and, as to Heinz and 
26   Ghavami, wire fraud in violation of 18 U.S.C. § 1343.  On appeal, the Defendants 
27   claim that (1) the Government should be judicially estopped from arguing that 
28   their conduct affected financial institutions, (2) the Government failed to disclose 
29   evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963), and (3) the District 
30   Court erred by improperly instructing the jury, admitting prior bad acts 




                                              2
 1   evidence, and admitting lay witness testimony.1  We assume the parties’ 
 2   familiarity with the facts and record of the prior proceedings, to which we refer 
 3   only as necessary to explain our decision to affirm. 
 4          We are not persuaded by the Defendants’ argument regarding judicial 
 5   estoppel.  The original indictment and co‐conspirators’ plea agreements, which 
 6   do not state whether the fraud “affected a financial institution,” are not “clearly 
 7   inconsistent” with the charges in the superseding indictment that the 
 8   Defendants’ fraud “affected a financial institution.”  See New Hampshire v. 
 9   Maine, 532 U.S. 742, 750 (2001); United States v. Christian, 342 F.3d 744, 748 (7th 
10   Cir. 2003).   
11          As for the alleged Brady violation, we agree with the District Court that 
12   the email the Government failed to disclose is neither favorable nor material to 
13   the defense.  See United States v. Certified Envtl. Servs., Inc., 753 F.3d 72, 91, 93 
14   (2d Cir. 2014).  Rather, the email supports the Government’s theory at trial 
15   regarding the meaning of code words used within the conspiracy.     
16          Nor do we identify error in the District Court’s jury instruction and 
17   evidentiary decisions.  Viewed as a whole, the jury instruction did not convey to 
18   the jury that a certification was false if it was submitted for a business purpose 
19   that the jury deemed illegitimate, see United States v. George, 779 F.3d 113, 117 
20   (2d Cir. 2015), and it was not error to instruct the jury to determine whether the 
21   Defendants agreed to defraud municipalities of their property right to control 
22   their assets, see United States v. Carlo, 507 F.3d 799, 802 (2d Cir. 2007).  In 
23   addition, for substantially the reasons provided by the District Court, it was not 
24   error to admit evidence that Ghavami and Heinz manipulated bids on municipal 

     1 We address the Defendants’ argument that the prosecution was time barred in a 
     separate opinion filed simultaneously with this order. 
                                                3
 1   investment contracts during their previous employment at JPMorgan Chase, 
 2   particularly since the District Court gave an appropriate limiting instruction to 
 3   the jury.  See United States v. Mercado, 573 F.3d 138, 141‐42 (2d Cir. 2009).  
 4   Finally, the District Court did not err by admitting lay witness Mark Zaino’s 
 5   opinion testimony pursuant to Federal Rule of Evidence 701.  The Government 
 6   laid a sufficient foundation to explain that Zaino derived his opinions as a 
 7   member of the Defendants’ conspiracy, Zaino’s testimony helped explain 
 8   “ambiguous references . . . that [were] clear only to the conversants,” and the 
 9   testimony was not based on specialized knowledge within the scope of Federal 
10   Rule of Evidence 702.  United States v. Yannotti, 541 F.3d 112, 125‐26 (2d Cir. 
11   2008); see United States v. Garcia, 291 F.3d 127, 141 (2d Cir. 2002).   
12         We have considered the Defendants’ remaining arguments that are not the 
13   subject of the opinion we issue simultaneously with this summary order and 
14   conclude that they are without merit.  For the reasons stated herein and in the 
15   separate opinion accompanying this order, the judgments of the District Court 
16   are AFFIRMED. 
17                                           FOR THE COURT: 
18                                           Catherine O’Hagan Wolfe, Clerk of Court  




                                                4